Citation Nr: 1728681	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1954 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD.

The Veteran was initially granted service connection for his PTSD in April 2013, and it was rated as 30 percent disabling, with an effective date of December 29, 2010. 

A February 2012 private medical opinion from Dr. H.J., a clinical psychiatrist, detailed the Veteran's personal history, discussed his symptoms and assigned him a GAF score of 40.  The psychiatrist also diagnosed him with PTSD, major depressive disorder, and panic disorder with agoraphobia.  The mental status examination described the Veteran as very anxious and restless with constricted affect.  His speech was within normal limits.  The Veteran became very emotional and began crying when talking about his experiences in Vietnam.  His thought process was goal directed and he was oriented, but had a problem with focusing and concentrating.  He denied any auditory or visual hallucination and any suicidal ideation or homicidal ideation. 

The Veteran was also provided VA examination in December 2012 by a clinical psychologist.  This examiner described much less severe symptoms and assigned a GAF score of 71.  The examiner diagnosed PTSD but noted occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The only noted symptom was anxiety.  The Veteran also denied any depression and noted no history of it.  This examiner also outlined and discussed the private opinion, including inconsistencies between the two examinations.  

These examinations vary widely as to the severity of the Veteran's service-connected PTSD symptoms.  Both of these examinations were from 2012 and no relevant contemporaneous medical information has been submitted.  The Veteran has continued to suggest that his disability has worsened or was worse than initially rated. 

The VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Veteran last underwent a VA examination in December 2012 in conjunction with his claim for increased disability rating for service-connected PTSD.  Clinical findings of that examination are now over four years old, and adjudicating this claim on the evidence then of record without obtaining an updated examination would be error.  As VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability due to passage of time and possible increase in disability, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327 (2016); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

The Veteran is also claiming a total disability rating based on individual unemployability (TDIU) due to his PTSD symptoms.  As entitlement to a TDIU requires an accurate assessment of the Veteran's service-connected disabilities, remand of the issue of TDIU is necessary.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran's TDIU claim also requires further development.  During the course of his PTSD examinations several different narratives have emerged regarding his work history. During one he reported retiring from Virginia school system at 65 while during the same examination he noted working only until 59.  During his VA examination he noted working until 56 and retiring at that time.  

Further, there is a letter from Richmond Public Schools that stated the Veteran last worked there in 1988 and they had no other records of his working.  

These various dates represent inconsistencies in employment information and remand is necessary to contact the Veteran to clarify his dates of employment.  

Remand is also necessary to obtain any records of the Veteran relating to the Social Security Administration (SSA).  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, specifically to include all Richmond VAMC records, and associate them with the record.  Updated relevant private treatment records should also be requested. 

2.  Obtain information from the Veteran to determine whether there are outstanding SSA records and ensure that any related available records including all medical records are obtained and associated with the record on appeal.

Request that the Veteran provide a history of employment including duties performed and duration of employment, and obtain any other relevant employment information.  

3.  The Veteran must be afforded a VA psychiatric examination to determine the severity of his PTSD.  The examiner is to be given access to any claims folder, VBMS file, Virtual VA file, and a copy of this remand.  In accordance with the latest worksheets for rating psychiatric disorders, the examiners are to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any current disability due to PTSD.  

If more than one psychiatric disorder is diagnosed, the examiners must attempt to distinguish the pathology caused by PTSD from any other diagnosed psychiatric disorder.  If the symptoms cannot be distinguished that fact should be so stated and an explanation why provided.  

Based on a review of the records and previous examination reports, the examiner must offer an opinion addressing the initial severity of any psychiatric disorder and attempt to reconcile the 2012 private and VA opinions regarding the severity of the Veteran's PTSD since December 29, 2010.  

A complete rationale for any opinion offered must be provided.

4.  Once the above actions have been completed, together with any other development indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

